Citation Nr: 1436067	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a disorder of the wrists/upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.
 
3.  Entitlement to service connection for a lumbar spine disorder.
 
4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for arthritis in multiple joints, to include as due to residuals of cold injury.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, determined that, as new and material evidence had not been received, the Veteran's previously denied claims of service connection for bilateral carpal tunnel syndrome, COPD, lumbosacral spine disability (which was characterized as scoliosis), and hypertension would not be reopened.  The Veteran then perfected a timely appeal of these issues.

A Travel Board hearing was held at the RO in June 2011 before the undersigned Acting Veterans Law Judge (AVLJ), and a copy of the hearing transcript has been added to the record.

In December 2011, the Board reopened all of the Veteran's previously denied claims and remanded them to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In August 2013, the Board again remanded this appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that, in the prior remand dated August 2013, the Board remanded a claim characterized as arthritis in multiple joints, to include as due to residuals of cold injury.  The Veteran testified that his residuals included arthritis of the feet, elbows and hands as well as neurologic injury to his feet and hands.  On AV in October 2013, the VA examiner identified the Veteran as manifesting, inter alia, degenerative changes to the right 5th toe, pes planus, hallux valgus, onychomycosis, peripheral neuropathy, numbness in both feet, degenerative changes of the lumbar spine, incomplete paralysis of the right median nerve, and incomplete paralysis of the sciatic nerve bilaterally.  The examiner provided a diagnosis of residual of cold injury, but did not specify which disorders were among those residuals.

A February 2014 rating decision granted service connection for cold injury residuals of both lower extremities, and assigned an initial 30 percent rating for each foot.  The Agency of Original Jurisdiction (AOJ) (the RO and/or AMC) also asserted that this award represented a full grant of the benefits being sought by the Veteran.  However, in reviewing the February 2014 rating decision, the Board cannot determine what disorders the RO considered as part and parcel of the cold injury residuals award.  At this time, the Board cannot determine whether the February 2014 rating decision constituted a full award of benefits.  As such, the Board will retain jurisdiction over the claim of arthritis in multiple joints, to include as due to residuals of cold injury, pending AOJ clarification on this matter.

The Board notes that the AOJ included the issue of entitlement to service connection for an acquired psychiatric disorder in the January 2014 Supplemental Statement of the Case (SSOC).  However, the Board finds this is an error, as this issue was previously denied by the Board in the August 2013 decision and the Veteran did not appeal this denial to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the acquired psychiatric disorder is not on appeal before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the COPD issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's COPD is not shown to have manifested in service, or to be causally or etiologically related to an event in service other than smoking, which may not form the basis for a service connection award.


CONCLUSION OF LAW

Service connection for COPD is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  




I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  

Additionally, in October 2006 and in April 2012, the National Personnel Records Center (NPRC) notified VA that the Veteran's STRs and service personnel records (SPRs) were not located at that facility.  The NPRC advised VA to attempt to obtain these records through the Defense Personnel Information Retrieval System (DPRIS).  In response to a request from the RO for these records, DPRIS informed VA in September 2012 that it had no records for the Veteran.  The NPRC confirmed in October 2012 that the Veteran's records had not been retired to that facility.  The Veteran informed the RO later that same month that he did not have any of his service records. 

In cases where the veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the veteran regarding VA's inability to obtain his or her service records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000). 

Having reviewed the record evidence, to include an October 2012 memorandum to the file completed by the RO/AMC personnel that documents the extensive efforts to attempt to obtain the Veteran's STRs and SPRs, the Board concludes that it is reasonably certain that these records are missing or have been lost and do not exist.  The Board finds that it is reasonably certain that further attempts to obtain these records would be futile.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in October 2013, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in May 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issue, in pertinent part, as entitlement to service connection for COPD.  The Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of his symptomatology since his active military service.  The undersigned also explicitly explained to the Veteran that he had a right to seek his own medical opinion regardless of any actions taken by VA.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error which has been cured with subsequent Board development of his claim.

Additionally, a review of the claims file shows that there has been substantial compliance with the Board's November 2011 and August 2013 remand directives.  Specifically, the Board directed the RO/AMC to issue appropriate notice to the Veteran on alternate sources of evidence in cases where service records were missing and on submitting his treatment records.  These notices were provided to the Veteran in December 2011 and September 2013.  The RO/AMC was instructed to attempt to obtain the Veteran's complete SSA records.  These records were associated with the Veteran's claims file in December 2011 and in February 2012.  The RO/AMC also were asked to attempt to obtain the Veteran's complete STRs and SPRs, and, if these records were unavailable, to notify the Veteran.  After the RO/AMC was informed by the relevant Federal records repository that the Veteran's STRs and SPRs were unavailable, the RO/AMC issued a Formal Finding of Unavailability.  The Veteran was notified appropriately in a May 2012 letter and in an October 2012 Report of Contact.  The RO/AMC was also directed to schedule the Veteran for a VA examination and medical opinion, which was provided in October 2013.  The RO/AMC was instructed to obtain the Veteran's recent VA and private treatment records, which were obtained and associated with the claims file.  Finally, the RO/AMC was asked to readjudicate the Veteran's claim, which was accomplished in February 2013 and January SSOCs.  Thus, the Board finds that there has been substantial compliance with its two prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for COPD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  COPD is not listed as a chronic disease under 38 C.F.R. § 3.309(a) and, as such, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) do not apply.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA respiratory examination in October 2013, the Veteran was diagnosed with COPD.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires competence evidence of in-service incurrence or aggravation of an injury or disease.  Here, as stated above, the Veteran's STRs and SPRs are presumed unavailable.  In this regard, the Veteran contends that his COPD is due to his smoking during his active military service.  In his June 2008 Substantive Appeal (on VA Form 9), the Veteran stated that he began smoking while on active duty and has continued smoking since then.  The Veteran argued that his active military service caused him to smoke, which then caused his COPD; thus, the Veteran felt his COPD should be service-connected.

For claims filed after June 9, 1998, such as this claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, however, will not be prohibited if the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or if the disability became manifest or death occurred during service.  See 38 C.F.R. § 3.300 (b).

In a precedential opinion, VA's General Counsel has held that neither 38 C.F.R. § 1103 nor 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the use of tobacco products after the veteran's service, where that disability is proximately due to a service connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003.  This opinion goes on to state that, in order to decide if service connection is warranted in such cases, the Board must decide: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service connected disability.  Id.

Here, the Veteran is service-connected cold injury residuals of the lower extremities.  He has not argued, and there is no evidence in the record, which suggests that his cold injury residuals of the lower extremities caused him to use tobacco products.  Thus, on this record, service connection for COPD based upon use of tobacco products is barred by law. 

The Board will now continue to address direct service connection.

The first post-service relevant complaint of COPD was in a March 1999 VA Medical Center (VAMC) treatment record, which diagnosed the Veteran with COPD.  At that time, the Veteran did not report that his symptoms had been present since his active military service.  Again, the Veteran's active duty ended in 1981.  In general, this lengthy period without treatment for the disorder tends to weigh against a finding of inservice onset.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in October 2013, the Veteran reported that he has been a smoker for over thirty years and was diagnosed with COPD in 2000.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current COPD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had an onset of COPD after a long history of smoking.  The examiner stated that the Veteran did not have a history suggestive of COPD onset during his active duty from 1978 to 1981.  The examiner found that the Veteran had mild COPD secondary to his long standing history of smoking.  The examiner indicated that the Veteran's mild COPD did not start on active duty and was less than likely to be secondary to his active service.

The VA examiner clearly reviewed the evidence in the claims folder and considered the Veteran's lay statements.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current COPD - namely, smoking.  There is no positive evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for COPD is not warranted.

Furthermore, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a chronic disease as contemplated by 38 C.F.R. § 3.309(a).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1133, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he smoked and had trouble breathing during his active military service, which resulted in his current COPD, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Here, the Veteran believes that his COPD is due to inservice smoking.  As indicated above, this theory of entitlement is barred by law rendering his testimony on this particular matter irrelevant.  As for the Veteran's personal opinion, the Board places greater probative weight on the opinion of the October 2013 VA examiner who has greater expertise than the Veteran in diagnosing pulmonary disorders, to include the significance of the Veteran's reported inservice symptomatology in light of the entire evidentiary record.

The Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for COPD is not warranted.


ORDER

Entitlement to service connection for COPD is denied.


REMAND

The remaining claims were previously remanded by the Board in August 2013 for, in pertinent part, a VA examination and medical opinion.  The Veteran was afforded a VA examination and medical opinions in October 2013.  At the examination, the Veteran was diagnosed with bilateral peripheral neuropathy of the upper extremities, bilateral carpel tunnel syndrome, degenerative joint disease of the lumbar spine, and hypertension.  The VA examiner then provided negative nexus medical opinions.  The Board finds these medical opinions to be inadequate.  

Initially, the VA examiner only provided a medical opinion concerning the peripheral neuropathy and did not provide a medical opinion concerning the currently diagnosed carpel tunnel syndrome, as requested by the Board.  Additionally, the examiner did not address the Veteran's claimed in-service left wrist fracture in providing the peripheral neuropathy opinion.  Further, the examiner's sole rationale for the negative nexus opinion for the lumbar spine disorder was that he "did not find documentation of any significant back injury while on active duty."  This opinion is inadequate as the Veteran's STRs are missing and unavailable, and thus this opinion violates the Court's prior case law regarding the lack of medical records or treatment for a claimed disorder.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  The examiner also noted the Veteran's history of arthritis of the lumbar spine since 1981, but the examiner did not provide an opinion regarding whether the Veteran's arthritis of the lumbar spine manifested to a compensable degree within one year of the Veteran's military discharge (i.e., November 1981).  

Regarding the hypertension claim, the VA examiner did not address the Veteran's lay statements regarding his headaches in service, which he believes to be representative of elevated blood pressure in service.  The Veteran is competent to describe his headaches; thus, this lay contention needs to be addressed by the VA examiner as the STRs are unavailable.  Accordingly, the Board finds the October 2013 VA medical opinions inadequate to decide the claims on the merits.  Addendum VA medical opinions are required to determine the etiology of these disorders.  See Stegall, 11 Vet. App at 268 (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, as discussed in the INTRODUCTION section, the Board has retained jurisdiction over a claim of entitlement to service connection for arthritis of multiple joints, to include as due to cold injury, as the Board cannot determine at this point whether the February 2014 rating decision represented a full grant of the benefits sought on appeal.  The Board requires AOJ clarification on this matter.

Accordingly, the case is REMANDED for the following actions:

1.  Clarify which diseases and disabilities have been deemed part of the service-connected cold injury residuals in the February 2014 rating decision.  Please note that the Veteran alleges that these residuals include arthritis of the feet, hands and/or elbows as well as neurologic/circulatory impairment of the fingers and feet.  If any of these alleged disorders are not deemed a cold injury residual, obtain an addendum opinion on those disorders not deemed service-connected.

2.  Ask the October 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed bilateral carpel tunnel syndrome and bilateral peripheral neuropathy of the upper extremities.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

Based on a review of the claims file, to include the Veteran's statements regarding the development and treatment of the currently diagnosed bilateral carpel tunnel syndrome and bilateral peripheral neuropathy, the VA examiner is asked to opine whether: 

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral carpal tunnel syndrome is related to his active service or any incident of service, to include cold exposure and an alleged left wrist fracture?

b. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral peripheral neuropathy is related to his active service or any incident of service, to include cold exposure and an alleged left wrist fracture?

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran contends that he incurred bilateral carpal tunnel syndrome and bilateral peripheral neuropathy during his active military service.  The Veteran's STRs are missing or lost, and the absence of these records is not persuasive evidence that the Veteran did not experience bilateral carpal tunnel syndrome and/or peripheral neuropathy during service.  The examiner finally is advised that the Veteran has reported fracturing his left wrist during service, and he is competent to report what happened to him in service.  The examiner is requested to identify whether there is any evidence of a prior wrist fracture, and to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of in-service onset.

3.  Ask the October 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed hypertension.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

Based on a review of the claims file, to include the Veteran's statements regarding the development and treatment of his currently diagnosed hypertension, the examiner is asked to opine whether:

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that hypertension is related to the Veteran's active service or any incident of service, to include the Veteran's description of having headaches in service as being a manifestation of hypertension?

b. Did hypertension manifest to a compensable degree within one year of the Veteran's military discharge in November 1981?

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran contends that he experienced hypertension during active service.  Specifically, the Veteran asserts that he experienced and was treated for headaches in service, which were early symptoms of elevated blood pressure and hypertension.  He is competent to report what happened to him in service.  The Veteran's STRs are missing or lost, and the absence of these records is not persuasive evidence that the Veteran did not experience hypertension during service.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of in-service onset.

4.  Ask the October 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed degenerative joint disease of the lumbar spine.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.

Based on a review of the claims file, to include the Veteran's statements regarding the development and treatment of his currently diagnosed degenerative joint disease of the lumbar spine, the examiner is asked to opine whether:

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed degenerative joint disease of the lumbar spine is related to the Veteran's active service or any incident of service, to include jumping out of a helicopter in service and cold exposure?

b. Is it at least as likely as not that the Veteran's degenerative joint disease of the lumbar spine manifested to a compensable degree within one year of the Veteran's military discharge in November 1981?

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran contends that he developed back pain after jumping out of a helicopter in 1980 during his active military service.  He is competent to report what happened to him in service.  The Veteran's STRs are missing or lost, and the absence of these records is not persuasive evidence that the Veteran did not experience low back symptoms or injury during service.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of in-service onset.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  In so doing, the AOJ must specifically identify all disorders associated with the service-connected cold injury residuals in light of the Veteran's allegations that those residuals include arthritis of the feet, hands and/or elbows as well as neurologic/circulatory impairment of the fingers and feet.  The AOJ should issue an SSOC on those issues which are not fully resolved in the Veteran's favor.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


